296 F.2d 125
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Sidney SELTZER and Ralph Seltzer d/b/a G. & S. ElectricCompany, Respondent.
No. 80, Docket 26980.
United States Court of Appeals Second Circuit.
Argued Nov. 15, 1961.Decided Nov. 30, 1961.

Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Melvin J. Welles, Peter M. Giesey, Attys., National Labor Relations Board, Washington, D.C., for petitioner.
Sidney Seltzer, pro se, for respondent.
Before SWAN, MOORE and SMITH, Circuit Judges.
PER CURIAM.


1
The Board's decision and order are reported in 130 N.L.R.B. No. 73.  The Board Found that the respondent had violated Sections 8(a)(1) and (5) of the Act, 29 U.S.C.A. 158(a)(1, 5) and ordered it to cease and desist from such unfair labor practices and take specified affirmative action.  The respondent filed no brief in opposition to the petition but Mr. Sidney Seltzer, who is not a lawyer, appeared on oral argument and stated that he and his partner had complied with the Board's order and were unable to ascertain from the Board in what respect it claimed they had not complied.  When asked by the court how an order of enforcement would be harmful if the respondent had already complied with the Board's order, he replied that it would not be harmful.


2
In N.L.R.B. v. General Motors Corp., 2 Cir., 179 F.2d 221 it was held that the court need not refuse enforcement because, pendente lite, the original dispute has been settled.  This decision was cited with approval in N.L.R.B. v. Mexia Textile Mills, Inc., 339 U.S. 563, 567, 70 S.Ct. 826, 833, 94 L.Ed. 1067.  Accordingly, the petition for enforcement is granted.